Citation Nr: 0821856	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to his service-connected megacolon with 
constipation.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected right 
knee disability. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to an initial compensable rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
June 1967.

Initially, these matters came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision, which, in pertinent part, denied the above claims 
for service connection and granted service connection for 
hemorrhoids and assigned an initial noncompensable rating.  

Because the veteran has disagreed with the initial rating 
assigned for hemorrhoids following the grant of service 
connection, the Board has characterized the issue on appeal 
as described on the title page in light of Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

The veteran testified at an RO hearing in May 2002; and he 
and a friend testified at a Central Office hearing in 
Washington, D.C. before the undersigned acting Veterans Law 
Judge in June 2003.  Copies of the hearing transcripts are of 
record.

In May 2004 and April 2006, the Board remanded the issues on 
appeal to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for further notice and development. 

The Board notes that, in August 2005, the veteran's private 
physician diagnosed him with bipolar disorder due to military 
service.  However, a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, is not 
be considered the same claim.  See Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996).  Therefore, the issue of 
entitlement to service connection for bipolar disorder is 
referred to the RO for appropriate action. 

The issues on appeal are again REMANDED to the RO via the 
AMC, in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further remand 
of the claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on them.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Initially, the Board notes that, in compliance with the 
Board's April 2006 remand, the AMC contacted the Social 
Security Administration (SSA) to obtain copies of the 
veteran's SSA records.  In a January 2006 response, the SSA 
indicated that, after an exhaustive and comprehensive search, 
they could not locate his folder.  Subsequently, the veteran 
submitted a copy of a Notice of Order of Appeals Council 
dated in January 2007, remanding his case back to the SSA 
Administrative Law Judge (ALJ).  It is likely that the 
veteran's SSA folder was located at the Appeals Council at 
the time of the January 2006 response and that it has now 
been returned to the ALJ, in order to comply with the Appeals 
Council's Order.  In light of this, the RO should make 
another attempt to obtain the veteran's SSA records.  It is 
noted that a remand by the Board confers upon the claimant, 
as a matter of law, the right to compliance with the remand 
order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board were not complied with, the Board 
itself errs in failing to insure compliance; in such 
situations the Board must remand back to RO for further 
development.  

Additionally, the Board notes that VA treatment records show 
that, during his initial visit to the hypertension clinic in 
October 1999, the veteran indicated that he had been treated 
for hypertension for 30 years.  However, he has not been 
afforded a VA medical examination to ascertain the current 
nature and likely onset and etiology of his hypertension.  
The Board notes that VA has a duty to assist the veteran in 
the development of the claim; this duty includes assisting 
the veteran in providing an examination and obtaining a 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.   

Similarly, with regard to his increased rating claim, the 
Board notes that the veteran testified that his hemorrhoids 
warrant a compensable rating.  He was last examined in 
September 2005.  To ensure that the record accurately 
reflects the current severity of this disability, the Board 
finds that a more contemporaneous examination-with clear 
findings responsive to the applicable rating criteria-is 
needed to properly evaluate the service-connected 
hemorrhoids.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, to obtain the medical information needed to 
resolve these claims, the RO should arrange for the veteran 
to undergo VA hypertension and rectum and anus examinations.  
The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in the 
denial of his service connection claim and shall result in 
denial of his increased rating claim.  See 38 C.F.R. 
§ 3.655(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  VA treatment 
records dated through August 3, 2007 have been associated 
with the claims file.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Memphis, Tennessee VA Medical Center (VAMC), following 
the procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The  RO should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  

In its letter, the RO should ensure that the veteran is 
properly notified of what evidence is needed to support his 
claims, to include notice of what is needed to establish 
service connection on a secondary basis under 38 C.F.R. § 
3.310 (revised effective in October 2006).  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006).  The RO should also ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), with regard to higher disability ratings.  

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  In adjudicating 
the claim for a higher rating, the RO should consider whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, consistent with the facts found) 
pursuant to Fenderson (cited to above).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Memphis 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran from August 3, 2007 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should request that SSA 
furnish a copy of any decision denying or 
awarding the veteran disability benefits, 
as well as copies of all medical records 
underlying such determination(s).  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The RO should 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should provide notice as to the 
evidence needed to support service 
connection for a disability as secondary 
to service-connected disability, under 
the provisions of 38 C.F.R. § 3.310 
(revised effective in October 2006).  The 
RO should also ensure that its letter 
meets the requirements of Vazquez-Flores, 
cited to above (as appropriate), as set 
forth in Fast Letter 08-16 dated June 2, 
2008.   In particular, the RO must 
explain that, if the diagnostic code 
under which the claimant is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  
Such notice must also provide examples of 
the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA hypertension and 
anus and rectum examinations, by an 
appropriate physician(s), at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the 
physician(s) designated to examine the 
veteran, and any report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.  

The hypertension examiner should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) the 
veteran's hypertension (1) is the result 
of disease or injury incurred in or 
aggravated by military service; or (2) 
was manifested within one year of service 
discharge (the veteran was discharged on 
June 2, 1967).  

The rectum and anus examiner should 
provide specific clinical findings as to 
whether the veteran's hemorrhoids are 
best characterized as (a) mild or 
moderate; (b) large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences; 
or (c) with persistent bleeding and with 
secondary anemia, or with fissures.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

6.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

7.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be reviewed in 
light of all the evidence of record.  If 
the veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claim for increase, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim on appeal in light of all pertinent 
evidence and legal authority.  For the 
veteran's higher rating claim, the RO 
should document its continued 
consideration of whether "staged 
rating," pursuant to Fenderson, cited to 
above, is warranted.  

9.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



